 In the Matter of ERNEST JONES & ERNEST JONES, JR., D/B/A INGRAMSPINNING MILLSandTEXTILE WORKERS UNION OF AMERICA, CIOCase No. 10-B-1539.-Decided August 17, 1945Mr. Cecil Sims,of Nashville,Tenn., for the Company.Mr. TV.J. TullarandMissBetty Ann Johnson,both of Nashville,Tenn., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Textile Workers Union ofAmerica, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Ernest Jones & Ernest Jones, Jr., d/b/a Ingram Spinning Mills,Nashville, Tennessee, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Dan M. Byrd, Jr., Trial Examiner. Said hearing was held atNashville, Tennessee, on July, 28, 1945.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYErnest Jones & Ernest Jones, Jr., doing business as Ingram Spin-ning Mills, is a partnership engaged in the manufacture of merinoyarns, operating an office, plant, and warehouse at Nashville, Ten-nessee:During the past year, the Company purchased for use at its63 N. L. R. B., No. 57.394 INGRAM SPINNING MILLS395Tennessee plant raw materials valuedin excessof $1,000,000, approxi-mately 75 percent of which was shipped thereto from points outsidethe State of Tennessee.During the same period, the Company's salesexceeded $1,000,000 in value, 75 percent of which was shipped to pointsoutside the State of Tennessee.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner for'the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accord with the agreement of the parties, we findthat all employees of the Company at its Nashville, Tennessee, milland warehouse, including timekeepers and head doff er, but excludingthe gatekeeper, bookkeeper and assistant bookkeeper, stenographers,pay-roll and bill clerks, superintendents and assistant superintend-ents, overseers, second hands, master mechanic, head shipping clerk,.and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for' the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-IThe Field Examiner reported that the Union submitted 161 membership cards, andthat the unit sought by it contained 296 employees. 396DECISIONSOF NATIONAL LABORRELATIONS BOARDployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ernest Jones &Ernest Jones, Jr., doing business as Ingram Spinning Mills, Nash-ville,Tennessee, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were-employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did, not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Textile Workers Union ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.